DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 226.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130a, 102b, 103b, 130b, 102c, 103c, 102d, 103d, and 130d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In Paragraph 16, reference character “103” should be changed to “103a,” in Paragraph 17, reference character “105” should be changed to “105a,” in Paragraphs 17 and 26, each instance of the reference to “FIG. 2A” should be changed to “FIG. 2” since the application does not include a Figure 2A,” and in Paragraph 31, the phrase “Security assembly 301” should be changed to “Security assembly 300.”  
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “An apparatus” should be changed to “A security assembly,” in line 2, the phrase “and open positions” should be changed to “and an open position,” in lines 3 and 4, the phrase “the apparatus comprising: a security assembly comprising:” should be changed to “the security assembly comprising:,” in line 6, the phrase “with each frame member of the at least one frame member” should be changed to “with the at least one frame member,” in lines 12 and 13, the phrase “the door in the closed position” should be changed to “the door when the door is in the closed position,” in lines 14 and 15, the phrase “the length of the edge surface” should be changed to “a length of the jamb surface,” in lines 17 and 18, the phrase “the length of the edge surface of the door in the closed position” should be changed to “a length of the corresponding edge surface of the door when the door is in the closed position,” in lines 18 and 19, the phrase “the edge surface” should be changed to “the corresponding edge surface,” in line 23, the phrase “wherein the security assembly is configured for each blade to prevent” should be changed to “wherein the blade prevents,” and in lines 24 and 25, the phrase “the door in the closed position when in the extended position” should be changed to “the door when the door is in the closed position and the blade is in the extended position.”
In regards to claim 2, the claim should read as follows: “The security assembly of claim 1, wherein the corresponding edge surface is one of a plurality of corresponding edge surfaces, wherein the at least one frame member comprises a plurality of frame members, each frame member of the plurality of frame members corresponding to and being aligned with each of the plurality of edge surfaces when the door is in the closed position.”
In regards to claim 3, the claim does not further limit claim 2, and it is suggested that claim 3 be canceled.  See rejection of claim 3 under 35 U.S.C. 112(b) below.
In regards to claim 4, line 1, the word “apparatus” should be changed to “security assembly.”
In regards to claim 5, the claim should read as follows: “The security assembly of claim 1, further comprising an endcap configured to cover the corresponding edge surface of the door and corresponding to the at least one frame member, the endcap comprising an opposing well slot configured to at least partially receive the blade when the blade is in the extended position and the door is in the closed position, thereby preventing the movement of the door.”
In regards to claim 6, line 1, the word “apparatus” should be changed to “security assembly,” in lines 1 and 2, the phrase “the opposing slot” should be changed to “the opposing well slot” so as to coincide with the language used in claim 5, and in line 3, the phrase “the second face when the door” should be changed to “the second face of the door when the door.”
In regards to claim 7, the claim should read as follows: “A door in combination with the security assembly of claim 1, wherein the door comprises an opposing well slot configured to at least partially receive the blade when the blade is in the extended position and the door is in the closed position, thereby preventing the movement of the door.”
In regards to claim 8, line 1, the word “apparatus” should be changed to “security assembly.”
In regards to claim 9, the claim should read as follows: “The security assembly of claim 1, wherein when the blade is in the extended position, the blade blocks the movement of the door by being in a path of at least one of the first face and the second face.”
In regards to claim 10, the claim should read as follows: “The security assembly of claim 1, wherein the at least one frame member includes a plurality of frame members.”
In regards to claim 11, lines 1-4 should read as follows: “A security assembly for securing a door fitted to an opening formed in a wall and movable between a closed position and an open position, the door having a first face, a second face opposing the first face, and a plurality of edge surfaces, the security assembly comprising:,” in line 7, the phrase “an edge surface of the door” should be changed to “each of the plurality of edge surfaces of the door,” in line 14, the phrase “a corresponding edge surface of the door” should be changed to “a corresponding one of the plurality of edge surfaces of the door,” in lines 16 and 17, the phrase “the length of the edge surface” should be changed to “a length of the jamb surface,” in line 19, the phrase “the length of the edge surface” should be changed to “a length of the corresponding one of the plurality of edge surfaces of the door,” in line 20, the phrase “toward the edge surface” should be changed to “toward the corresponding one of the plurality of edge surfaces of the door,” in line 24, the phrase “each edge surface” should be changed to “each of the plurality of edge surfaces of the door,” in line 27, the phrase “prevent movement of the door” should be changed to “prevent movement of the door when the door is in the closed position,” lines 29-31 should be removed because they do no further limit the preceding lines of the claim, and in line 32, the phrase “the slot, the blade, and the opposing slot” should be changed to “each slot, each blade, and each opposing well slot.”
In regards to claim 12, the claim does not further limit claim 11, and it is suggested that claim 12 be canceled.  See rejection of claim 12 under 35 U.S.C. 112(b) below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 11, it is unclear what other components are included in the “apparatus” in addition to the security assembly, when the recited features of the claims are part of the security assembly and not another component to form an “apparatus” with the security assembly.  The claims will be examined as a security assembly for securing a door.  See claim objections above.
In regards to claim 1, line 6, it is unclear how many “frame members” applicant intends to claim since the preceding lines of the claim recite “at least one frame member,” which could include a single frame member, and line 6 of the claim recites “each frame member,” which suggests only a plurality.  For examination purposes, the claim will be examined as reciting “at least one frame member.”  See claim objection above.
In regards to claim 1, lines 12 and 13, and claim 11, lines 14 and 15, the phrase “a corresponding edge surface of the door in the closed position” suggests that the closed position is a position of the corresponding edge surface, when the preceding lines of the claims set forth that the closed position is that of the door as a whole and will be examined as such.  See claim objections above.
Claim 1 recites the limitation "the length" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how the slot in the jamb surface traverses a length of the edge surface of the door, when it is understood from the specification the slot is in the jamb surface or traverses the jamb surface and will be examined as such.  See claim objection above.
Claim 1 recites the limitation "the length" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 1, lines 17 and 18, the phrase “the edge surface of the door in the closed position” suggests that the closed position is a position of the corresponding edge surface, when the preceding lines of the claim set forth that the closed position is that of the door as a whole and will be examined as such.  See claim objection above.
In regards to claim 1, line 23, it is unclear how many blades applicant intends to claim, when the language of the preceding lines of the claim suggest that the device includes a single blade, whereas, the phrase “each blade” suggests a plurality of blades. For examination purposes, the claim will be examined as reciting a single blade included in the at least one frame member.  See claim objection above.
In regards to claim 1, lines 24 and 25, the phrase “the corresponding edge surface of the door in the closed position” suggests that the closed position is a position of the corresponding edge surface, when the preceding lines of the claim set forth that the closed position is that of the door as a whole and will be examined as such.  See claim objection above.
In regards to claim 1, line 25, it is unclear to which component of the device the phrase “when in the extended position” refers.  It is understood from the specification that the extended position is that of the blade, and will be examined as such.  See claim objection above.
In regards to claim 2, the relationship between the “plurality of edge surfaces” recited in claim 2 and the “corresponding edge surface” recited in claim 1 is unclear from the claim language.  It is understood from the specification that the corresponding edge surface of claim 1 is one of a plurality of corresponding edge surfaces of claim 2, and will be examined as such.  Furthermore, in lines 3 and 4, it is unclear to which edge surface the phrase “an edge surface” refers and it is unclear which components of the device are “aligned therewith.”  It is understood from the specification that each frame member of the plurality of frame members corresponds to and is aligned with each of the plurality of edge surfaces when the door is in the closed position, and will be examined as such.  See claim objections above.
In regards to claim 3, it is unclear how claim 3 further limits claim 2, since claim 2 recites that the at least one frame member comprises a plurality of frame members and that each frame member is aligned with each edge surface of the plurality of edge surfaces (see objections to claim 2 above).  It is suggested that claim 3 be canceled.
In regards to claim 5, lines 2 and 6, it is unclear how many “frame members” applicant intends to claim, since claim 1 recites “at least one frame member,” which could include a single frame member, and claim 5 recites “each frame member,” which suggests only a plurality of frame members.  For examination purposes, the claim will be examined as reciting “at least one frame member.”  See claim objection above.
In regards to claim 5, lines 2 and 3, the relationship between the “corresponding edge surface” recited in claim 5 and the “corresponding edge surface” recited in claim 1 is unclear.  It is understood from the specification that the “corresponding edge surface” of claim 5 must be equivalent to the “corresponding edge surface” of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 5, lines 6-8, it is unclear how the limitations of these lines further limit those of lines 1-5, since claim 1 only sets forth at least one frame member and not a plurality as recited in lines 6-8.  It is suggested that the limitations in these lines be removed.  See claim objection above.
In regards to claim 7, it is unclear how an “apparatus for securing a door,” as recited in claim 1, can then comprise that same door.  It is understood from the specification that the device is a security assembly for securing a door (see rejection of claim 1 in Paragraph 9 above), and claim 7 will be examined as drawn to a door in combination with the security assembly of claim 1.  Furthermore, it is unclear how many “opposing well slots” and “blades” applicant intends to claim, since claim 7 recites a plurality, however, claim 1 recites a singular blade, which would have a singular corresponding opposing well slot.  The claim will be examined with the language set forth in the claim objection above.
In regards to claim 7, lines 3 and 4, the relationship between the “movement” of the door being prevented, as recited in claim 7, and the “movement” of the door being prevented, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the movement of the door being prevented in claim 7 is the same movement being prevented in claim 1, and will be examined as such.  See claim objection above.
In regards to claim 9, line 2, the relationship between the “travel” of the door, as recited in claim 9, and the “movement” of the door, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “travel” of the door being prevented by the blade in claim 9 is equivalent to the “movement” of the door being prevented by the blade in claim 1, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 10, there is no antecedent basis for “at least one blade,” and furthermore, the claim language suggests that a single blade engages a plurality of frame members simultaneously.  It is understood from the specification that the at least one frame member includes a plurality of frame members, with each frame member having the body and its components, including a blade, as recited in claim 1, and will be examined as such.  See claim objection above.
In regards to claim 11, it is unclear how many “edge surfaces” applicant intends to claim, since the language in lines 7 and 24 suggests a plurality, but the language in lines 14, 19, and 20 suggests a singular edge surface.  It is understood from the specification that the door includes a plurality of edge surfaces, each of which corresponds to a corresponding one of the plurality of frame members and the components of each frame member.  See claim objections above.
Claim 11 recites the limitation "the length" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how the slot in the jamb surface traverses a length of the edge surface of the door, when it is understood from the specification the slot is in the jamb surface or traverses the jamb surface and will be examined as such.  See claim objection above.
Claim 11 recites the limitation "the length" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 11, lines 29-31, it is unclear how the limitations of these lines further limit the preceding lines of the claim, since the preceding lines of the claim already recite that each blade is partially received in each opposing well slot in the corresponding edge surface of the door when the door is in the closed position and each blade is in the extended position.  It is suggested that these limitations be removed from the claim.  See claim objection above.
In regards to claim 12, it is unclear how claim 12 further limits claim 11, since claim 11 recites that each slot, each blade, and each opposing slot are aligned when the door is in the closed position.  It is suggested that this claim be canceled.
In regards to claims 4, 6, and 8, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (WO 2007/051441 A1).
In regards to claim 1, Fischer et al. discloses a security assembly for securing a window fitted to an opening formed in a wall (inherent opening in a wall for the window) and movable between a closed position (Figures 1, 4, and 6) and an open position (position in which the window is opened, Paragraph 16 of the Computer Generated Translation), the window having a first face (leftmost side face of portion 8, Figure 6) and a second face (rightmost side face of portion 8, Figure 6) opposing the first face, the security assembly comprising: at least one frame member (one of the frame members or one of the portions of frame 1 shown in Figure 3 on Page 16 of the current Office Action) configured to be mountable in the opening, with the at least one frame member comprising: a body (body or portion of the at least one frame member at reference character 1, Figure 2) configured for installation in alignment with the opening such that the body extends along a face of the opening (inherent from Figure 3 that the body of the at least one frame member extends along a face of the opening or the face of the opening that faces the window when the window is installed, as is known in the art), wherein the body comprises: a cavity (see Figure 2 on Page 15 of the current Office Action), a jamb surface (see Figure 2 on Page 15 of the current Office Action) configured to be aligned with a location of a corresponding edge surface of the window in the closed position (see Figure 2 on Page 15 of the current Office Action), and a slot in the jamb surface substantially traversing a length of the jamb surface (see Figure 2 on Page 15 of the current Office Action and Figures 4 and 5), a blade 5 at least partially received in the slot, wherein the blade substantially traverses a length of the corresponding edge surface of the door when the window is in the closed position and is extendable from the slot toward the corresponding edge surface (Figure 1), and an actuator 6 within the cavity, the actuator configured to move the blade between a retracted position (Figure 2) and an extended position (Figure 1); andALP-1002-WO-14- wherein the blade prevents movement of the window at the corresponding edge surface of the window when the window is in the closed position and the blade is in the extended position (Figure 1).  The examiner would like to note that the use of the security assembly with a door is considered as an intended use recitation.

    PNG
    media_image1.png
    867
    667
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1134
    962
    media_image2.png
    Greyscale

In regards to claims 2, 3, and 10, Fischer et al. discloses that the corresponding edge surface is one of a plurality of corresponding edge surfaces (see Figure 3 above), wherein the at least one frame member comprises a plurality of frame members (see Figure 3 above), each frame member of the plurality of frame members corresponding to and being aligned with each of the plurality of edge surfaces when the door is in the closed position (Figures 1, 2, and 4-6).

37.	In regards to claim 4, Fischer et al. discloses that the at least one frame member includes a sill member (see Figure 3 on Page 16 of the current Office Action), and the jamb surface is a sill surface (see Figure on Page 16 of the current Office Action).
38.	In regards to claim 5, Fischer et al. discloses an endcap (endcap at reference character 2 in Figures 1 and 2) configured to cover the corresponding edge surface of the window and corresponding to the at least one frame member, the endcap comprising an opposing well slot 4 configured to at least partially receive the blade when the blade is in the extended position and the window is in the closed position (Figure 1), thereby preventing the movement of the window.
39.	In regards to claim 6, Fischer et al. discloses that the slot, the blade, and the opposing well slot are aligned in a common plane (Figures 1 and 2), the common plane being between the first face and the second face when the door is in the closed position (Figures 1, 2, and 6).
40.	In regards to claim 8, Fischer et al. discloses a switch mechanism configured to toggle the actuator (switch mechanism of the remote control, mobile phone, touch control, or BUS technology, Paragraph 15 of the Computer Generated Translation).
41.	In regards to claim 9, Fischer et al. discloses that when the blade is in the extended position, the blade blocks the movement of the window by being in a path of at least one of the first face and the second face (as shown in Figures 2 and 6, the blade is in the path of movement of the window, and thereby, in the path of movement of at least one of its first face and second face).
42.	In regards to claims 11 and 12, Fischer et al. discloses a security assembly for securing a window fitted to an opening formed in a wall (inherent opening in a wall for the window) and movable between a closed position (Figures 1, 4, and 6) and an open position (position in which the window is opened, Paragraph 16 of the Computer Generated Translation), the window having a first face (leftmost side face of portion 8, Figure 6), a second face (rightmost side face of portion 8, Figure 6) opposing the first face, and a plurality of edge surfaces (see Figure 3 on Page 16 of the current Office Action), the security assembly comprising: a plurality of frame members (see Figure 3 on Page 16 of the current Office Action) configured to be mountable in the opening, each frame member of the plurality of frame members corresponding to each edge surface of the window (Figure 3), each frame member comprising: a body (body or portion of the at least one frame member at reference character 1, Figure 2) configured for installation in alignment with the opening such that the body extends along a face of the opening (inherent from Figure 3 that the body of the at least one frame member extends along a face of the opening or the face of the opening that faces the window when the window is installed, as is known in the art), wherein the body comprises:ALP-1002-WO-16- a cavity (see Figure 2 on Page 15 of the current Office Action), a jamb surface (see Figure 2 on Page 15 of the current Office Action) configured to be aligned with a location of a corresponding one of the plurality of edge surfaces of the window in the closed position, and a slot in the jamb surface substantially traversing a length of the jamb surface (see Figure 2 on Page 15 of the current Office Action), a blade 5 at least partially received in the slot (Figure 1), wherein the blade substantially traverses a length of the corresponding one of the plurality of edge surfaces and is extendable from the slot toward the corresponding one of the plurality of edge surfaces (Figure 1), and an actuator 6 within the cavity, the actuator configured to move the blade between a retracted position (Figure 2) and an extended position (Figure 1); and a plurality of endcaps (endcap at reference character 2 in Figures 1 and 2, and apparent from Figure 3 that the window includes a plurality of endcaps covering the plurality of edge surfaces) configured to cover each edge surface of the window, the endcaps comprising opposing well slots 4 configured to at least partially receive the blades when the blades are in the extended position and thereby prevent movement of the window when the window is in the closed position (Figure 1); a switch mechanism configured to toggle the actuator (switch mechanism of the remote control, mobile phone, touch control, or BUS technology, Paragraph 15 of the Computer Generated Translation); and wherein each slot, each blade, and each opposing well slot are aligned in a common plane, the common plane being between the first face and the second face when the door is in the closed position (Figures 1, 2, and 6).
Claim Rejections - 35 USC § 103
43.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

44.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 2007/051441 A1) in view of Thielmann et al. (US-7707773).  Fischer et al. discloses the security assembly of claim 1 used for a window or the like (Paragraph 3 of the Computer Generated Translation), but fails to specify that a door is included in the “or the like.”  Theilemann et al. teaches a security assembly for use with a window and a door (Col. 1, lines 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the security assembly of Fischer et al. could be used on a door, since the security assembly of Fischer et al. would yield the predictable result of cooperating with the door in the same manner that the security assembly cooperates with the window.
Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 8, 2022